         Case 3:18-cv-07440-JCS Document 105 Filed 08/03/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             ZOOM CIVIL MINUTE ORDER

 Case No.: 18-cv-07440-JCS                Case Name: SC Innovations, Inc. v. Uber Technologies,
                                          Inc.
 Chief Magistrate Judge: JOSEPH           Date: July 31, 2020         Time: 17 M
 C. SPERO

Attorney for Plaintiff: Lew LeClair, Kirk Dillman, John Briody
Attorney for Defendant: Dan Swanson, Frances Waldman, Cynthia Richman

 Deputy Clerk: Karen Hom                                Court Reporter: Not Reported

                              ZOOM WEBINAR PROCEEDINGS

1. Further Case Management Conference - Held.

                                ORDERED AFTER HEARING

Court grants a six (6) month extension of pretrial dates. Parties shall meet and confer and file a
stipulation.
Parties shall meet and confer and finalize the first round of search terms. For this first round,
there will be no new words added to the search terms proposed before the hearing before the
court on June 22, 2020.
Parties shall finalize search terms by August 7, 2020.
Production of documents pursuant to search terms, custodians, and other categories of documents
previously ordered by the court or sought by the parties shall begin on September 15, 2020, on a
rolling basis, with the production of all documents to be completed within ninety (90) days.
Updated joint case management conference statement due October 16, 2020.

NOTES:

CASE CONTINUED TO: 10/23/2020 at 2:00 PM for a further case management conference
by Zoom. Counsel and parties may use the same Zoom Webinar ID and Password. Please see
Judge Spero’s website for Zoom information.

REFERRALS:

[ ] Case referred to ADR for to occur within .
[ ] Case referred to (random) Magistrate Judge for a SETTLEMENT CONFERENCE to occur
within, or as is convenient to the judge's calendar.
[ ] Case referred to Magistrate Judge for a SETTLEMENT CONFERENCE to occur within or
as is convenient to the judge's calendar.
[ ] Upon stipulation of the parties, this case is referred to private mediation. By the parties shall
e-file a joint letter with the name of the mediator and mediation date.
       Case 3:18-cv-07440-JCS Document 105 Filed 08/03/20 Page 2 of 2




PRETRIAL SCHEDULE:
Initial Disclosures:
Number of Depos:
Discovery Cutoff:
Expert Disclosure:
Expert Rebuttal:
Expert Discovery Cutoff:
Deadline to File Dispositive Motions:
Motions Hearing & Daubert Motions:             at 9:30 AM
Pretrial Conference:               at 2:00 PM
Trial:            at 8:30 AM for        days  [ ] Jury [ ] Court

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant      [ ] Court
cc:
